DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment and Remarks filed on May 16 2022.
Claims 1, 6 and 11 have been amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aktyoshi (2021/0298104)
Regarding claim 1, Aktyoshi discloses a wireless backhaul communication processing method, comprising: determining, by a first network side device, a second network side device as a secondary access device of a wireless backhaul device for dual connectivity in which the wireless backhaul device is connected to the first network side device as a primary access device and to the second network side device as the secondary access device, wherein the wireless backhaul device is configured to provide a data backhaul for a terminal side device (see fig.1, elements 131, X2, 132, 140, paragraph [0003] figs.7-8, element 31, 53, 32, 140, [0033], [0099], fig. 10, element 3104. 3105, paragraph [0123], fig. 20, element 140, 131, 132, step 2004, paragraph [0187-0194] and descriptions); and sending, by the first network side device, a secondary access device addition request message carrying first information to the second network side device for the dual connectivity, wherein the first information indicates that the wireless backhaul device performs access (see fig. 20, element 140, 131, 132, step 2005, paragraph [0195] and its description).
Regarding claim 2, Aktyoshi further discloses receiving, by the first network side device from the second network side device, a secondary access device addition response message carrying configuration information generated by the second network side device, wherein the configuration information configures a radio link between the wireless backhaul device and the second network side device (see fig. 20, element 140, 131, 132, step 2006, paragraph [0195] and its description).
Regarding claim 3, Aktyoshi further discloses the first information is carried in the secondary access device addition request message that is a secondary next generation node B (SgNB) addition request message (see paragraphs [0019-0020]) and wherein the configuration information is carried in the secondary access device addition response message is an SgNB addition request acknowledge message (see paragraph [0195]).
Regarding claim 4, Aktyoshi further discloses before the sending, by the first network side device, the secondary access device addition request message carrying the first information to the second network side device (see fig.20, element 131, 132, steps 2003-2004 paragraphs [0193-0194] and its description), receiving, by the first network device, second information sent by the wireless backhaul device, wherein the second information indicates that the wireless backhaul device performs access (see fig.20, element 131, 132, steps 2005-2006 paragraphs [0193-0196] and its description).
Regarding claim 5, Aktyoshi further discloses receiving, by the first network side device, third information sent by the second network side device, wherein the third information indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see paragraph [0050]).
Regarding claims 6-10 recite limitations substantially similar to the claims 1-5. Therefore, these claims were rejected for similar reasons as stated above. 
Regarding claim 11, Aktyoshi discloses a wireless communications system (see figs.7-8 and its description), comprising: a first network side device, a second network side device, and a wireless backhaul device, wherein the wireless backhaul device is connected to a core network device of the second network side device through a radio link with the second network side device, and wherein the wireless backhaul device is configured to (see figs.7-8, element 31, 32, 10, fig,10, elements 3104, 3105, paragraphs [0076-0077], [0126] and descriptions): receive system information sent by the second network side device, wherein the system information comprises information indicating only the wireless backhaul device to be allowed to access, and information indicating a random access resource used by the wireless backhaul device to access the second network side device, wherein the wireless backhaul device is configured to provide a data backhaul for a terminal side device (see fig.20, elements 131, 132, 140, steps 2006-2007, paragraphs [0076-0077], [0194-0196] and descriptions); and initiate a random access process to the second network side device based on the system information to establish the radio link with the second network side device (see fig.20, elements 140, 132, step 2010, paragraph [0199] and its description); and wherein the second network side device is configured to: send the system information to the wireless backhaul device (see fig.20, elements 132, 140, step 2014, paragraph [0200] and its description).
Regarding claim 12, Aktyoshi further discloses the wireless backhaul device is further configured to send, in the random access process or after the random access process is completed, the following indication information to the second network side device: information indicating that the wireless backhaul device performs access (see fig.20, elements 140, 132, step 2010, paragraph [0199] and its description).
Regarding claim 13, Aktyoshi further discloses the wireless backhaul device is further configured to send a notification to the second network side device, wherein the notification indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see paragraph [0050]).
Regarding claim 14, Aktyoshi further discloses the second network side device is configured to receive, in the random access process or after the random access process is completed, the following indication information and that is sent by the wireless backhaul device: information indicating that the wireless backhaul device performs access (see fig.20, elements 140, 132, step 2010, paragraph [0199] and its description).
Regarding claim 15, Aktyoshi further discloses the second network side device is configured to receive, in the random access process or after the random access process is completed, a notification sent by the wireless backhaul device, wherein the notification indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device( see fig.20, elements 140, 132, step 2010, paragraphs [0050], [0199] and its description).
Regarding claim 16, Aktyoshi further discloses the second network side device is further configured to send a notification to the first network side device, wherein the notification indicates the association relationship between the second network side device and the cell of the wireless backhaul device, the association relationship between the cell of the second network side device and the cell of the wireless (see paragraph [0050]).
Regarding claim 18, Aktyoshi further 18. (Previously Presented): The device according to claim 17, wherein the secondary access device addition request message is a secondary next generation node B (SgNB) addition request message and the secondary access device addition response message is an SgNB addition request acknowledge message (see paragraphs [0019-0020]).
Regarding claim 19, Aktyoshi further 19. (Previously Presented): The device according to claim 17, wherein the method further comprises: sending to the first network side device, information indicating an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see paragraph [0050]).
Regarding claim 17, recite limitations substantially similar to the claim 11. Therefore, these claims were rejected for similar reasons as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For Application/Control Number: 16/994,026 Page 11 Art Unit: 2647 more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    180
    media_image1.png
    Greyscale
 UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647